


Exhibit 10.2

 

Execution Copy

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 5 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment
No. 4 to Work Statement NB-1 as of December 9, 2011, June 18, 2012, November 6,
2013 and March 28, 2014 respectively, (as amended, “Work Statement NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 5 to Work Statement NB-1 (“Amendment No. 5”)
effective as of May 19, 2014 (“Amendment Date”). Capitalized terms used in this
Amendment No. 5 and not defined herein are used with the meanings ascribed to
them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 5, the parties agree as follows:

 

1. Amendment of the IPO date. The latest date upon which an IPO is to be
consummated by Radius under Paragraph 13 and 14 of the Payment Schedule set
forth in Attachment B to Work Statement NB-1 is hereby amended from May 31, 2014
to June 30, 2014.

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 5, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 5.

 

3.  General.  This Amendment No. 5 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 5 to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Amendment No. 5 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

/s/ B.N. Harvey

 

/s/ Thomas Nielson

By: B.N. Harvey

 

By: Thomas Nielson

Title: CFO

 

Title: CFO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor /

 

 

Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

--------------------------------------------------------------------------------
